            Case 2:19-cv-08024-ODW-JC Document 31-1 Filed 12/11/19 Page 1 of 3 Page ID #:699



                1   BARNES & THORNBURG LLP
                    David P. Schack (SBN 106288)
                2   david.schack@btlaw.com
                    Matthew B. O’Hanlon (SBN 253648)
                3   matthew.o’hanlon@btlaw.com
                    2029 Century Park East, Suite 300
                4   Los Angeles, CA 90067-3012
                    Telephone: 310-284-3880
                5   Facsimile: 310-284-3894
                6   Attorneys for Plaintiffs Alan Baker
                    and Linda B. Oliver
                7
                8
                                            UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
            10
            11
                    ALAN BAKER, LINDA B. OLIVER;          Case No. 2:19-cv-08024-ODW-JC
            12
                                       Plaintiffs,        DECLARATION OF PLAINTIFF
            13                                            ALAN BAKER IN RESPONSE TO
                          v.                              THE COURT’S ORDER TO SHOW
            14                                            CAUSE [DKT. NO. 25]
                    ALLSTATE INSURANCE COMPANY,
            15      EDWARD CARRASCO, and DOES 1
                    through 10, inclusive,
            16
                                       Defendants.
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
   B ARNES &
T HORNBURG LLP         DECLARATION OF PLAINTIFF ALAN BAKER IN RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                             COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
            Case 2:19-cv-08024-ODW-JC Document 31-1 Filed 12/11/19 Page 2 of 3 Page ID #:700



                1                           DECLARATION OF ALAN BAKER
                2         I, Alan Baker, declare:
                3         1.     I am one of the plaintiffs in this action. If called as a witness, I could and
                4   would testify competently to the matters set forth herein.
                5         2.     By way of background, since 2009 I have served as the Associate Dean,
                6   Administration & International Projects, at USC’s School of Cinematic Arts where I
                7   am responsible for developing new and overseeing current international programs.
                8   Since 2011, I have been a co-Principal Investigator of American Film Showcase
                9   (“AFS”), a multiyear grant from the U.S. Department of State that sends American
            10      filmmakers and American documentary films to countries throughout the world for
            11      workshops, festivals, and special programs. Prior to coming to USC, I worked for
            12      more than 25 years in television programming and production as Vice-President of
            13      Programming at 20th Century Fox Television and earlier at Paramount Television. I
            14      also spent the first seven years of my television career at the Los Angeles Public
            15      Broadcasting station where I produced more than 200 cultural, documentary, and
            16      public affairs programs. Before that time, I worked at the Los Angeles Olympic
            17      Organizing Committee and the 1984 Olympic Games where I managed all publicity
            18      and press for the 10-week international Olympic Arts Festival.
            19            3.     I have reviewed Defendant Allstate Insurance Company’s (“Allstate”) ex
            20      parte application for various orders, including an order dismissing this action based
            21      upon statements and conduct by my former counsel Christopher Hook (the
            22      “Application”).
            23            4.     Mr. Hook did not notify us about the filing of the Application. In fact, I
            24      only learned about the Application—and Mr. Hook’s statements and conduct described
            25      therein—through concerned family and friends who saw references to the Application
            26      on the internet. The opposition filed by Mr. Hook to the Application was filed without
            27      my knowledge or approval.
            28
   B ARNES &
                                                                 1
T HORNBURG LLP         DECLARATION OF PLAINTIFF ALAN BAKER IN RESPONSE TO THE
ATTORNEYS AT LAW
  LOS ANGELES
                             COURT’S ORDER TO SHOW CAUSE [DKT. NO. 25]
              Case 2:19-cv-08024-ODW-JC Document 31-1 Filed 12/11/19 Page 3 of 3 Page ID #:701



                           5.    I do not condone Mr. Hook's statements or conduct. Such statements and
                2    conduct do not represent me or my wife Lin Oliver, were whoUy unauthorized by us,
                3    and are in no way acceptable to us. During the time Mr. Hook was apparently
                4    engaging in this conduct, we were out of the country as part of a work trip. Mr.
                5    Hook's statements and conduct have put our professional and community reputations
                6    that we have worked so hard to achieve at risk.
                7          6.      Upon learning of Mr. Hook's statements and conduct as reflected in the
                8    Application, we promptly tenninated Mr. Hook's representation of us and retained new
                9 counsel Matthew B. O'Hanlon of Barnes & Thornbm·g LLP to represent us in this
              10     action.
              11           I declare under penalty of pe1jury that the foregoing is true and correct.
              12     Executed on December 11, 2019.
              13                                                    ���
                                                                  Alan Baker
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
             26
             27
              28
                        DECLARATION OF PLAINTIFF ALAN BAKER IN RESPONSE TO THE
      BARNES &
    IIORN8URG LL!'
0
